               Case:19-05302-jwb       Doc #:23 Filed: 02/14/20        Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN

In re:
                                                      Chapter 12
Howard C. McCrimmon, Jr. and                          Case No.: 19-05302
Andrea J. McCrimmon                                   Hon. James W. Boyd
________________________________________________________________________

              MOTION TO DISMISS CHAPTER 12 BANKRUPTCY PETITION

         NOW COMES DEBTORS, for this motion states as follows:

         1.    On or about December 23, 2019, Debtors by and through their bankruptcy attorney

did file for protection from his creditors pursuant to Chapter 12 of the bankruptcy Act.

         2.    That Debtors do not believe that they can submit a Plan under Chapter 12 that would

satisfy the requirements for confirmation under Chapter 12 due to many factors.

         3.    Debtors have elected to attempt to work out financial issues with secured creditors

outside of the bankruptcy filing.

         4.    Debtors have decided to dismiss this petition to consider whether or not agreements

can be worked out with creditors and/or whether or not another bankruptcy chapter would be better

suited for these circumstances.

         WHEREFORE, Debtor respectfully ask that the Court to dismiss Debtor’s Chapter 12

bankruptcy petition.


Date: February 14, 2020                                      /s/ Michael J. Corcoran
                                                             Michael J. Corcoran (P41254)
                                                             Attorney for Debtor
